Investor Presentation1Q09 2 Forward-Looking Statements This presentation may contain “forward-looking statements,” within the meaning of federal securities laws, which include informationconcerning the Company’s plans, objectives, goals, strategies, future revenues or performance, financing needs and other information that isnot historical information.When used in this presentation, the words “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,”“believes,” and variations of such words or similar expressions are intended to identify forward-looking statements. All forward-lookingstatements, including without limitation, the Company’s expectations regarding improving the quality and range of existing products,improving transportation and network design increasing brand awareness and adding new marketing initiatives, international and domesticgrowth opportunities, increasing effectiveness with retailers, increasing market share, improving gross margin strengthening direct channeland online sales efforts, , consumer preferences and behavior, meeting financial obligations, cost and operating expense reductions andcash flow generation, are based upon current expectations and beliefs and various assumptions. There can be no assurance that theCompany will realize these expectations or that these beliefs will prove correct. There are a number of risks and uncertainties that could cause actual results to differ materially from the forward-looking statementscontained in this presentation.Numerous factors, many of which are beyond the Company’s control, could cause actual results to differmaterially from those expressed as forward-looking statements. These risk factors include general economic and industry conditions,particularly in the retail sector, as well asconsumer confidence and the availability of consumer financing; the Company’s ability to reduceexpenses to align with reduced sales levels; uncertainties arising from global events; the effects of changes in foreign exchange rates on theCompany’s reported earnings; consumer acceptance of the Company’s products; industry competition; the efficiency and effectiveness ofthe Company’s advertising campaigns and other marketing programs; the Company’s ability to increase sales productivity within existingretail accounts and to further penetrate the U.S. retail furniture channel, including the timing of opening or expanding within large retailaccounts; the Company’s dependence on its significant customers; the Company’s ability to address issues in certain underperforminginternational markets; the Company’s ability to continuously improve its product line, maintain efficient, timely and cost-effective productionand delivery of its products, and manage its growth; changes in foreign tax rates, including the ability to utilize tax loss carry forwards; risingcommodity costs; the Company’s ability to retain members of its senior management team; the effects of increased interest rates; the marketprice for the Company’s common stock prevailing from time to time; and the nature of other investment opportunities presented to theCompany from time to time. Additional information concerning these and other risks and uncertainties are discussed in the Company's filings with the Securities andExchange Commission, including without limitation the Company's annual report on Form 10-K under the headings "Special Note RegardingForward-Looking Statements" and "Risk Factors".Any forward-looking statement speaks only as of the date on which it is made, and theCompany undertakes no obligation to update any forward-looking statements for any reason, including to reflect events or circumstancesafter the date on which such statements are made or to reflect the occurrence of anticipated or unanticipated events or circumstances. Mark Sarvary, President & CEO 4 uMattress industry experiencing unprecedented downturn, though the market remainslarge (~$13 billion worldwide wholesale) u2008 represents by far the worst year on record for the bedding industry u 4Q industry sales volume sharply lower uConsumer credit, while still available, has tightened uRetailer bankruptcies continue uMany competitors in financial distress Industry Situational Assessment 5 uGreat company with great potential uStrong brand, highly valued by consumer and customers uBrand recognition comparable to leading S brands uExtremely satisfied consumers who act as enthusiastic promoters uMost profitable and best financially positioned mattress company uLeading share in the specialty market uUnique marketing brings consumers to retail asking for the product uAdvantaged business structure uSingle product line uGlobal reach uUnique pricing and promotion uVertically integrated uDifferentiated R&D Tempur-Pedic Situational Assessment 6 uStrong management team with >130 years running large, international businesses Management Team 7 uFor the short term, focused on costs and cash flow to ensure we come out of thecurrent economic environment much stronger than our competitors uFull compliance with debt covenants uContinue to improve cost structure and set stage for a stronger base in 2010 u Opportunities exist in both gross margin and operating expenses uImprove share versus our relevant competitive set, primarily premium and specialty uMaintain flexibility to respond to economic change uSet stage for growth in 2010 and beyond Near-term Priorities 8 uIn 2009, we will set the stage for growth with focus on key strategic initiatives uDrive gross margin improvement uUtilization rates, network re-design, sourcing, commodity costs uImprove effectiveness with retail customers uArm retailers with ready-made advertising to tie our marketing with theirs uImprove the quality and range of products uUtilizing consumer research to design products for specific consumer needs,improve existing product line and optimize communications uStrengthened direct response channel uInvest and strengthen our on-line presence uExpand international household penetration uStrengthen product innovation, work closer with retail customers, increasedmarketing investment Long-term Initiatives 9 u2008 and current economic environment is unprecedented uCurrent environment is not the “new normal” uGreat company with great potential uFor the short term, focused on costs and cash flow to emerge stronger uManagement is simultaneously working on initiatives that will enable us to re-ignitegrowth when the market recovers Summary Dale Williams, CFO 11 uPlanning ’09 volumes flat to 4Q08 uPricing opportunities uImproving effectiveness with retailers uInternational household penetration ($ in millions) For a discussion of the Company’s performance, please refer to the Company’s press release for 4Q08 results and the Company’s prior 10K and 10Q filings. Net Sales 12 uEasing commodity costs uTransportation & network redesign uOperating expense reductions uSourcing For a discussion of the Company’s performance, please refer to the Company’s press release for 4Q08 results and the Company’s prior 10K and 10Q filings. Operating Margin 13 uReceivables management uReduced inventories uRepatriation initiative ($ in millions) For a discussion of the Company’s performance, please refer to the Company’s press release for 4Q08 results and the Company’s prior 10K and 10Q filings. Operating Cash Flow 14 u3.0x covenant through July 2012 (maturity) uDespite economic environment, held covenant ratio flat in 2H08 uSubstantial covenant cushion uAnticipate de-leverage in 2009 ($ in millions) Funded Debt to EBITDA Covenant Notes: 1.For a discussion of the Company’s performance, please refer to the Company’s press release for 4Q08 results and the Company’s prior 10K and 10Q filings 2.Please see appendix for a reconciliation of GAAP to Non-GAAP measures and calculation of Funded Debt to EBITDA ratio. 15 uStrong brand uLeading share in the Specialty segment uMost profitable mattress company uCredit facility covenant cushion uInitiatives to drive long-term growth of sales and earnings Conclusion Appendix 17 Reconciliation of EBITDA to Net Income and Funded debt to Total debt Non-GAAP Measures The Company provides information regarding EBITDA and Funded debt which are not recognized terms under GAAP (Generally Accepted Accounting Principles) anddo not purport to be alternatives to Net income as a measure of operating performance or Total debt. Because not all companies use identical calculations, thesepresentations may not be comparable to other similarly titled measures of other companies. A reconciliation of EBITDA to the Company’s Net income and areconciliation of Funded debt to Total debt are provided below.Management believes that the use of these non-GAAP financial measures provides investors withadditional useful information with respect to the terms of the Company’s credit facility. The following tables set forth the reconciliation of the Company’s reported Net income to the calculation of EBITDA and the reconciliation of the Company’s reportedTotal debt to the calculation of Funded debt: GAAP to Non-GAAP Reconciliations
